McCay, J.
We see no reason why a return by the sheriff that he has collected the costs on a fi. fa. is not a return, in the sense of that word as used in section 2863 of the Code. It is surely an “entry” by the officer authorized “to execute and return” the fi. fa.; and it is a reply to the mandate of the writ. It is a proper return for the sheriff to make. It would be evidence as an official return.
That the costs are not due to the plaintiff, but to the officers of the Court, does not, as it seems to us, affect the question. The judgment for the plaintiff is for the costs, and he is charged with collecting them; they are received and collected in his name.
As we said in the case of Battle vs. Shivers, 39th Georgia, 405, this entry is to go on the docket, and to be notice that, at its date, there was a subsisting judgment.
The law does not require that some action be taken by the plaintiff, but that there shall be a return — an entry. This may be a statement by the officer that the plaintiff has actually dismissed a levy, refused to act.
The very words, as well as the spirit of the law, have been complied with, and we think the judgment was not dormant.
Judgment reversed.